DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 05/10/2022 claims, is as follows: Claims 1, 9, and 14 have been amended; Claims 2-3, 5-6, 10-11, 16, and 18 have been canceled; and claims 1, 4, 7-9, 12-15, 17, 19-20 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 1 (similarly applying to claim 9):
The limitation “a computer numeric controller configured to”
“controller” is the generic placeholder. 
“configured to” is the functional language.
In claim 14:
The limitation “means for moving the torch holder in a first direction and in a second direction”
“means for” is the generic placeholder. 
“moving” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “a computer numeric controller" has been described in originally-filed specification para. 0024 as “a computer numeric controller (CNC) 115, which can include a user input/display screen or user interface 117. The user interface 117 and controller 115 are used by a user to input and read cutting operational parameters and data, and allow the system 100 to be operated as an automated, programmable cutting system. Various input parameters can be input by the user into the controller 115, via the user interface 117 (or other means) including: torch current, material type, material thickness, cutting speed, torch height, plasma and shield gas composition, etc. the CNC can be a robot controller that controls the movements of the robotic arm.” Para. 0025 describes “The controller 115 can be an electronic controller and can include one or more processors. For example, the controller 115 can include one or more of a microprocessor, a microcontroller, a digital signal processor (DSP), an application specific integrated circuit (ASIC), a field-programmable gate array (FPGA), discrete logic circuitry, or the like. The controller 115 can further include memory and may store program instructions that cause the controller to provide the functionality ascribed to it herein. The memory may include one or more volatile, non-volatile, magnetic, optical, or electrical media, such as read-only memory (ROM), random access memory (RAM), electrically-erasable programmable ROM (EEPROM), flash memory, or the like. The controller 115 can further include one or more analog-to-digital (A/D) converters for processing various analog inputs to the controller. The program instructions for the controller 115 can include cut charts or nesting software. Such instructions typically include cutting information including instructions for the system 100 when cutting various holes or contours, taking into account the sizes and shapes of the holes/contours and the material being cut. As is generally understood the controller 115 can allow a user to cut numerous successive holes, contours or a combination of holes and contours in a workpiece without stopping between cuts. For example, the operator can select a cutting program that includes both hole and contour cutting instructions, and the controller 115 will determine the order and positioning of the cuts, as well as the various parameters of the cuts based on the user input information.” Para. 0026 describes “The controller 115 can operate in a networked environment using logical and/or physical connections to one or more remote computers.” 
The limitation “means for moving the torch holder in a first direction and in a second direction” is described in the originally-filed specification in para. 0022; Fig. 1 as “a gantry 106 that can move back and forth along the length of the cutting table's main body 102 in a first direction (e.g., in a Y direction)”. “The torch carriage 104 can move back and forth along the gantry 106 in a second direction (e.g., in an X direction) that is perpendicular to the first direction.” 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7:
The limitation "The plasma cutting system of claim 6" renders the claim indefinite because claim 7 cannot depend from a canceled claim 6. 
For the purpose of substantive examination, it is presumed that claim 7 depends from claim 1.  
In claim 12:
The limitation "The plasma cutting system of claim 11" renders the claim indefinite because claim 11 cannot depend from a canceled claim 11. 
For the purpose of substantive examination, it is presumed that claim 12 depends from claim 9.  
In claim 19:
The limitation "The plasma cutting method of claim 18" renders the claim indefinite because claim 19 cannot depend from a canceled claim 18. 
For the purpose of substantive examination, it is presumed that claim 18 depends from claim 14.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 9, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arndt (US 20160221099, newly cited)
Regarding Claim 1, Arndt discloses a plasma cutting system (cutting system 10) (para. 0002), comprising: 
a plasma cutting table (table 20; fig. 1); 
a gantry (carriage 14) movable along the plasma cutting table in a first direction (Y-axis 90) (para. 0026); 
a torch carriage (mounting plate 16) movable along the gantry (carriage 14) in a second direction (X-axis 92) that is perpendicular to the first direction (para. 0026); 
a torch holder (annotated fig. 3B) attached to the torch carriage (mounting plate 16) and comprising a motor (motor 30) having a hollow shaft rotor (annotated fig. 3B) (para. 0028); 
a plasma cutting torch (torch 24) attached to the hollow shaft rotor for 360 degree rotation by the hollow shaft rotor around a longitudinal axis of the plasma cutting torch (axis 94) (“rotation of the torch 24… around the C-axis 94”, para. 0028; fig. 3B), wherein the plasma cutting torch is mounted within the hollow shaft rotor (fig. 3B); and 
a computer numeric controller (CNC) configured to control movement of the plasma cutting torch (torch 24) along a plane parallel to the plasma cutting table to cut a curve portion (conical portion 42 of hole 38; figs. 5-6) through a workpiece (work piece 44) on the plasma cutting table (table 20) (para. 0026 and 0030), while simultaneously rotating the plasma cutting torch (torch 24) about the longitudinal axis by the hollow shaft rotor (axis 94) (para. 0028-0029, and 0044; figs. 3B-3C), so as to maintain both a common cutting edge (conical portion 42) at a same lateral side of a plasma arc along the curve portion (conical portion 42) (para. 0044) (it is noted this is achieved by having torch 24 is rotated around axis 94) and also an angular orientation of the plasma cutting torch (bevel angle A) with respect to a kerf cut (hole 38) through the workpiece (work piece 44) (figs. 6-7).

[AltContent: arrow][AltContent: textbox (Hollow shaft rotor)][AltContent: arrow][AltContent: textbox (Torch holder)][AltContent: arrow]
    PNG
    media_image1.png
    406
    287
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    383
    255
    media_image2.png
    Greyscale

Regarding Claim 4, Arndt discloses the plasma cutting system (cutting system 10), wherein the plasma cutting torch (torch 24) is mounted coaxially with the hollow shaft rotor (para. 0028; fig. 3B).

Regarding Claim 9, Arndt discloses a plasma cutting system (cutting system 10), comprising: 
a plasma cutting table (table 20; fig. 1); 
a gantry (carriage 14) movable along the plasma cutting table in a first direction (Y-axis 90) (para. 0026); 
a torch carriage (mounting plate 16) movable along the gantry in a second direction (X-axis 92) that is perpendicular to the first direction (para. 0026); 
a torch holder (annotated fig. 3B) attached to the torch carriage (mounting plate 16) and comprising a torque motor (motor 30) having a hollow shaft rotor (annotated fig. 3B) (para. 0028); 
a plasma cutting torch (torch 24) mounted within the hollow shaft rotor (fig. 3B) and coaxially with the hollow shaft rotor (para. 0028; fig. 3B), and 
a computer numeric controller (CNC) configured to control movement of the plasma cutting torch (torch 24) along a plane parallel to the plasma cutting table to cut a curve portion (conical portion 42 of hole 38; fig. 6) through a workpiece (work piece 44) on the plasma cutting table (table 20) (para. 0026 and 0030), while simultaneously rotating the plasma cutting torch around a longitudinal axis of the plasma cutting torch (axis 94) by the hollow shaft rotor (para. 0028-0029, and 0044; figs. 3B-3C), so as to maintain both a common cutting edge (conical portion 42) at a same lateral side of a plasma arc along the curve portion (para. 0044) (it is noted this is achieved by having torch 24 is rotated around axis 94) and also an angular orientation of the plasma cutting torch (bevel angle A) with respect to a kerf cut (hole 38) through the workpiece (work piece 44) (figs. 6-7).
[AltContent: arrow][AltContent: textbox (Hollow shaft rotor)][AltContent: arrow][AltContent: textbox (Torch holder)][AltContent: arrow]
    PNG
    media_image1.png
    406
    287
    media_image1.png
    Greyscale


Regarding Claim 14, Arndt discloses a plasma cutting method (method), comprising the steps of: 
providing a plasma cutting system (cutting system 10) (para. 0002) comprising: 
a torch holder (annotated fig. 3B) comprising a motor (motor 30) having a hollow shaft rotor (annotated fig. 3B) (para. 0028); 
means for moving the torch holder in a first direction (Y-axis 90) (para. 0026) and in a second direction (X-axis 92) that is perpendicular to the first direction (para. 0026); and 
a plasma cutting torch (torch 24) attached to the hollow shaft rotor for 360 degree rotation by the hollow shaft rotor around a longitudinal axis of the plasma cutting torch (axis 94) (para. 0028; fig. 3B), wherein the plasma cutting torch (torch 24) is mounted within the hollow shaft rotor (fig. 3B) ; and 
moving the plasma cutting torch (torch 24) along a plane parallel to a workpiece (work piece 44) and plasma cutting a curve portion (conical portion 42 of hole 38; fig. 6) through the workpiece (para. 0026 and 0030) while simultaneously rotating the plasma cutting torch (torch 24) about the longitudinal axis by the hollow shaft rotor (axis 94) (para. 0028-0029, and 0044; figs. 3B-3C) to maintain both an angular orientation (bevel angle A) of the plasma cutting torch with respect to a kerf cut (hole 38) through the workpiece (work piece 44) (figs. 6-7) and also a common cutting edge (conical portion 42) at a same lateral side of a plasma arc along the curve portion (para. 0044) (it is noted this is achieved by having torch 24 is rotated around axis 94).

[AltContent: arrow][AltContent: textbox (Hollow shaft rotor)][AltContent: arrow][AltContent: textbox (Torch holder)][AltContent: arrow]
    PNG
    media_image1.png
    406
    287
    media_image1.png
    Greyscale

Regarding Claim 17, Arndt discloses the plasma cutting torch (torch 24) is mounted coaxially with the hollow shaft rotor (para. 0028; fig. 3B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Myers (US 20150239059, newly cited)
Regarding Claim 7, Arndt discloses substantially all of the claimed features as set forth above, except an inertial sensor coupled to the plasma cutting torch and configured to communicate an inertial measurement signal to the computer numeric controller.  
However, Myers discloses an inertial sensor (inertial sensor 121) coupled to the plasma cutting torch (torch assembly 127) and configured to communicate an inertial measurement signal (inertial measurement data) to the computer numeric controller (controller 115) (para. 0028; fig. 1). 

    PNG
    media_image3.png
    453
    588
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Arndt to include the inertial sensor coupled to the plasma cutting torch as taught by Myers, in order to utilize the data as a feedback to control the movement of torch such that desired cut is achieved.   

Regarding Claim 12, Arndt discloses substantially all of the claimed features as set forth above, except an inertial sensor coupled to the plasma cutting torch and configured to communicate an inertial measurement signal to the computer numeric controller.  
However, Myers discloses an inertial sensor (inertial sensor 121) coupled to the plasma cutting torch (torch assembly 127) and configured to communicate an inertial measurement signal (inertial measurement data) to the computer numeric controller (controller 115) (para. 0028; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Arndt to include the inertial sensor coupled to the plasma cutting torch as taught by Myers, in order to utilize the data as a feedback to control the movement of torch such that desired cut is achieved.   

Regarding Claim 19, Arndt discloses substantially all of the claimed features as set forth above. Arndt further discloses a computer numeric controller (CNC). 
Arndt does not disclose an inertial sensor coupled to the plasma cutting torch and configured to communicate an inertial measurement signal to the computer numeric controller.  
However, Myers discloses an inertial sensor (inertial sensor 121) coupled to the plasma cutting torch (torch assembly 127) and configured to communicate an inertial measurement signal (inertial measurement data) to the computer numeric controller (controller 115) (para. 0028; fig. 1). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Arndt to include the inertial sensor coupled to the plasma cutting torch as taught by Myers, in order to utilize the data as a feedback to control the movement of torch such that desired cut is achieved.   

Claims 8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Flaig (US 20120103947, newly cited)
Regarding Claim 8, Arndt discloses substantially all of the claimed features as set forth above, except a rotary connecter that connects the plasma cutting torch to a plasma cutting power supply.  
However, Flaig discloses a rotary connecter (outer barrel 18) that connects the plasma cutting torch (torch) to a plasma cutting power supply (conduit C) (para. 0024).  

    PNG
    media_image4.png
    659
    430
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Arndt to include the rotary connector that connects the plasma cutting torch to the power supply as taught by Flaig, in order to guide the power conduit to the torch. 

Regarding Claim 13, Arndt discloses substantially all of the claimed features as set forth above, except a rotary connecter that connects the plasma cutting torch to a plasma cutting power supply.  
However, Flaig discloses a rotary connecter (outer barrel 18) that connects the plasma cutting torch (torch) to a plasma cutting power supply (conduit C) (para. 0024).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Arndt to include the rotary connector that connects the plasma cutting torch to the power supply as taught by Flaig, in order to guide the power conduit to the torch. 

Regarding Claim 20, Arndt discloses substantially all of the claimed features as set forth above, except a rotary connecter that connects the plasma cutting torch to a plasma cutting power supply.  
However, Flaig discloses a rotary connecter (outer barrel 18) that connects the plasma cutting torch (torch) to a plasma cutting power supply (conduit C) (para. 0024).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plasma cutting system of Arndt to include the rotary connector that connects the plasma cutting torch to the power supply as taught by Flaig, in order to guide the power conduit to the torch. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arndt in view of Reukers (US 20100173570, previously cited)
Regarding Claim 15, Arndt discloses substantially all of the claimed features as set forth above, except the motor is a permanent magnet torque motor.
However, Reukers discloses a motor (rotary drive shaft 37) is a permanent magnet torque motor (magnets 22) (para. 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Arndt to be magnet torque motor as taught by Reukers. Such modification incorporates known structure i.e. permanent magnet torque motor to cause the torch to rotate.  

Response to Arguments
Applicant’s Argument: With Respect to Notification of 112f, on p. 06 of the Remarks, “The Office action improperly interpreted the terms "computer numeric controller" as invoking 35 U.S.C. 112 (f). The terms "computer numeric controller" are structural. That is, "computer numeric controller", commonly known as CNC, would be understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for a structure. The Office action ignored the "computer numeric" part of the limitations in its 112(f) analysis and focused only on "controller configured to".
Examiner’s Response:
Applicant’s argument was respectfully not found persuasive. The purpose of 112f interpretation is to facilitate examination, which assists examiner understand the claimed invention in view of specification. The limitation “computer numeric” is an adjective to describe the controller. The limitation “computer numeric controller” refers to the controller which invokes 112f interpretation. Therefore, the corresponding structure of the “computer numeric controller” is described in para. 0025-0026 of the originally-filed specification. Examiner disagrees that CNC is known structure. It is Examiner’s position that CNC can be a lot of things as long as  it allows for automated control of machining tools by means of a computer i.e. regular personal computer, or a special computer that is programmed to perform certain functions. Because “computer numeric controller” is unknown what the corresponding structure is, it is important for Examiner to look into the originally-filed specification to understand what the corresponding structure to perform the claimed functions. According to para. 0025-0026 of the originally-filed specification, “computer numeric controller” is a controller 115 that includes one or more processor that is programmed with cut instructions and determines the order and positioning of the cuts and various parameters of the cuts based on the user input information. 

With respect to prior art rejections, Applicant’s arguments filed on 05/10/2022, have been considered but are moot in view of the new ground of rejections. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761